DWIGHT D. SPANN, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentSpann v. CommissionerDocket No. 15339-95United States Tax CourtT.C. Memo 1997-235; 1997 Tax Ct. Memo LEXIS 271; 73 T.C.M. (CCH) 2821; May 21, 1997, Filed *271  Decision will be entered under Rule 155.  Dwight D. Spann, pro se. Herbert W. Linder, for respondent.  POWELLPOWELLMEMORANDUM FINDINGS OF FACT AND OPINION POWELL, Special Trial Judge: This case was assigned pursuant*272  to the provisions of section 7443A(b)(3) and Rules 180, 181, and 182. 1Respondent determined deficiencies in petitioner's Federal income taxes for the taxable years 1992 and 1993 in the amounts of $ 2,134 and $ 2,518, respectively. After a concession, 2 the sole issue is whether petitioner is liable for self-employment tax for the years in issue. Petitioner resided in Enon Valley, Pennsylvania, at the time the petition was filed. FINDINGS OF FACT The facts are not disputed and may be summarized as *273  follows. Petitioner is a carpenter. During the taxable years 1992 and 1993, petitioner's sole source of income was income earned from self-employment in the amounts of $ 6,724 and $ 7,708, respectively. Petitioner did not pay any self-employment tax for the years in issue. In the notice of deficiency, respondent determined that petitioner is liable for self-employment tax for the taxable years 1992 and 1993 in the amounts of $ 950 and $ 1,089, respectively. Petitioner contends that the self-employment tax does not, or at least should not, apply to individuals at his modest income level. OPINION Section 1401 imposes Social Security and medicare taxes (self-employment tax) on income derived by an individual from a trade or business (self-employment income) in excess of $ 400 to pay for old-age, survivors and disability insurance, and hospital insurance. Secs. 1401 and 1402(b) and (c); . Since petitioner's self-employment income for each of the years in issue exceeds $ 400, petitioner is liable for self-employment tax in the amounts determined in the notice of deficiency. As to the fairness of such a taxing regime, *274  petitioner's avenue of redress lies with Congress, for we must apply the law as written. , affd. . To reflect respondent's concession, Decision will be entered under Rule 155.  Footnotes1. All section references are to the Internal Revenue Code in effect for the years in issue, and Rule references are to the Tax Court Rules of Practice and Procedure.↩2. Respondent concedes that petitioner is entitled to earned income credits pursuant to sec. 32 for the taxable years 1992 and 1993 in the amounts of $ 1,184 and $ 1,429, respectively.↩